UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of Registrant as specified in its charter) DELAWARE 88-0381258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 2203 North Lois Avenue, Suite 912, Tampa, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number (813) 868-6896 Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to Section 12 (g) of the Act: $0.001 par value common stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨No¨ Indicate by check mark whether the Registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).¨ Yes xNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of June 30, 2009 is $1,119,705. The number of shares of the issuer’s Common Stock outstanding as of June 9, 2010 is 30,462,975. - 1 - TABLE OF CONTENTS PART 1 Page No. Item 1. Business 3 Item 1A.Risk Factors 8 Item 1B.Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data 10 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7AQuantitative and Qualitative Disclosures about Market Risk Item 8. Financial Statements 15 16 Item 9Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9AControls and Procedures 44 Item 9BOther Information 46 PART III Item 10Directors, Executive Officers and Corporate Governance 47 Item 11Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 51 Item 15. Exhibits 51 Signatures 52 - 2 - PART I Item 1. Business History We were incorporated under the name “DP Charters” in Nevada on December18, 1997.On April18, 2002, we changed our name to “Nomadic Collaboration International, Inc.” Effective May30, 2003, LGC Acquisition Company, a Delaware corporation and wholly owned subsidiary of Nomadic Collaboration International, Inc., a Nevada corporation, merged with and into LiquidGolf Corporation, a Delaware corporation, such that LiquidGolf Corporation was the surviving entity, and by virtue thereof, LiquidGolf corporation became a wholly owned subsidiary of Nomadic Collaboration.On September29, 2003, the Company completed a re-incorporation merger into a Delaware Corporation thus changing the state of incorporation from Nevada to Delaware. As a result of the merger, the name of the Company changed to LiquidGolf Holding Corporation.Our business operations at this time became the sale of golf equipment. On August12, 2004, we determined to change the name of the Company from LiquidGolf Holding Corporation to Horizon Holding Corporation to reflect our business decision to diversify our business operations beyond the sale of golf equipment.As part of this effort, in January 2006, we purchased the Silent SwordTM software and all trademarks, service marks, and logos.On April28, 2006 a majority of our stockholders approved changing the name of the Company from Horizon Holding Corporation to Inverted Paradigms Corporation to reflect our business direction of developing the Silent SwordTM software.Eventually we were not successful in achieving commercially viable operations in the sale of golf equipment or in the sale software.We discontinued the sale of golf equipment in August of 2006 and the sale of software in March of 2007.On October 2, 2007, we entered into an agreement with GAMI, LLC for GAMI, LLC to purchase from the Company the Silent SwordTM software and thereafter consummated the sale. In September, 2007, it was determined to focus business interests on researching, developing and commercializing innovative, leading-edge technologies.On September 7, 2007, Mr. Chris Trina was hired to be our CEO to pursue this business direction since he was experienced in this industry.Our name would eventually be changed to Transfer Technology International Corp. (“TTIN”) to reflect this business direction. Transfer Technology TTIN’s goal is to build a large intellectual properties portfolio and develop effective commercialization strategies that will lay the groundwork for the company’s future growth and success. To execute this business plan, the company plans to: (1) identify, evaluate and acquire promising technologies; (2) assess the potential market for each technology and recruit likely business partners; and (3) capitalize on the technology potential through commercialization. - 3 - During the first quarter of 2008, TTIN acquired patents relating to two technologies. The first is a patented process for preventing flash rust on low carbon steel. The second patent is for a product that protects citrus groves from citrus canker, a disease that causes millions of dollars of crop damage each year. Both of these technologies address large markets and offer significant sales opportunities. A study by CCT Technologies estimates that rust damage costs U.S. businesses approximately $276 billion annually. Regarding citrus canker, the U.S. Department of Agriculture has spent more than $436 million since 2000 on citrus canker eradication efforts.In addition, the company is currently evaluating other patents for possible acquisition. TTIN plans to research, develop and commercialize innovative, leading-edge technologies through the acquisition of licenses and the design of effective commercialization strategies in conjunction with business partners who can facilitate market penetration. The company will also help clients identify and acquire development-stage technologies and processes that can enhance the client’s business in exchange for milestone and royalty payments. Three-fold strategy for technology acquisition The company seeks to identify technologies that represent a significant advance over existing technologies, address an established market and are socially responsible.TTIN plans to pursue technology licensing opportunities in the government, academic and private sectors: 1. TTIN intends to negotiate Cooperative Research and Development Agreements (CRADA) with the Department of Energy, Department of Agriculture and other federal agencies. As part of these agreements, the company will fund research and development of technologies discovered by scientists employed by these government agencies; 2.In the academia market, TTIN plans to target numerous “orphaned” inventions and technology improvements. Approximately 70 percent of university patents never find a practical application or a commercial market; 3. TTIN will also search for licensing opportunities in the private sector by evaluating new technologies and entering into licensing agreements with developers. - 4 - First two patents acquired in the first quarter of 2008: Flash Off rust preventative targets multi-billion dollar corrosion market Flash Off rust preventative (U.S. patent number 7,008,910) inhibits flash rusting on low carbon steel.Applications for this product include structural steel, marine vessels, offshore structures, marine terminals, cranes, bridges, storage tanks, pipelines and potable water storage tanks. Rusting and corrosion adversely affect the performance of unprotected steel and may eventually result in structural failures. The U.S. Navy has conducted extensive tests of Flash Off that yielded favorable results.Sherwin Williams is currently evaluating Flash Off with its line of coatings. A study titled “Corrosion Costs and Preventive Strategies in the United States” conducted by CCT Technologies with support from the Federal Highway Administration and National Association of Corrosion Engineers estimates total direct cost of corrosion damage at $276 billion annually. The is the world wide market in which we expect to eventually compete with out Flash Off product. Our commercialization strategy for Flash Off is tocontinue signing non-disclosure agreements withcoatings company's who then conductin-house testing. We have sixsuch agreements with potential end users at the present time. In addition, we need toraise further capital to finish a six month test with Corrpro out of New Jersey to sufficeNavy and Sherwin Williamns protocal for efficacy. When funded we will immediately commence this test. Canker Kill product protects citrus groves Canker Kill is an environmentally-friendly spray that protects citrus groves from a group of diseases commonly known as citrus canker.ABC Research Corporation lab tested Canker Kill and found it effective against the Xanthomonas bacteria. Field tests by Glades Crop Care Inc. indicated Canker Kill was more effective than traditional copper spray treatments and much better than leaving trees untreated. Canker Kill also reduces or stops the growth of spoilage-causing micro-organisms such as Gram-positive bacteria, Gram-negative bacteria, mold, yeast and spores. As a result, Canker Kill has potential applications in the food and beverage processing industries. Citrus canker is a disease that causes lesions on the leaves, stems and fruit of citrus trees, including lime, orange and grapefruit. Eradicating canker is extremely costly and typically involves burning citrus orchard trees. Since 2000, the U.S. Department of Agriculture has spent $436 million compensating commercial citrus growers in Florida for losses resulting from citrus canker eradication efforts. Our Canker Kill product contains the active ingredient d-limonene which is required to be registered for use with the United States Environmental Protection Agency (the “EPA”).D-limonene is already registered for a use different from ours under the herbicide label, EPA Reg No. 82052-4; 55% d-limonene.In January, 2009, the EPA led us to believe that because of the existing registration, a simple label review is all that would be required for our use of the product.To that end we named our application of d-limonene EcoAvenger Citrus Canker Control and submitted it for approval expecting a four month turn around.However, subsequent to our submission, the EPA shifted its position and insisted that it would classify our regulatory request under PRIA 2 as a new use, requiring a 15 month time for review. The new additional use registration (R230) application was submitted early in July, 2009, and was issued a PRIA 2 date of November 3, 2010.We expect EPA approval of our use of the Canker Kill product by the November 3, 2010 date but probably not before. Our commercialization strategy for Canker Kill is to procure our EPA label for Canker kill now known as eco avenger and continue the ongoing testing required to generate sales by citrus growers in Florida. Sales should commence in 2011. We have already invested over $200,000 into the label and testing and we continue to testtoday. Our greenhouse study finsished this past April with goodresults.We areconducting another field study in August with one of largest growers in Florida, Barron Collier farms. - 5 - Other Technologies and Operations Organic Products International The Company has begun the development of a subsidiary corporation called Organic Products International which markets organic products. We are in a strategic distribution partnership with cutting edge formulations in distributing their top selling products; Avenger Organics De-weeder, Bug and Insect killer, Bed Bug killer, kelp and granular fertilizers and nutrients and insect powder. Sales in 2009 totaled approximately $15,000.We had anticipated higher sales in this subsidiary but due to lack of funding were unable to assemble a sales team to realize the potential of this product.However, these potential revenues presuppose the Company will be able to raise operation capital sufficient to build a sales team, fund Internet go-to-market strategies and other basic advertising venues.It is not certain working capital will be available to fund these efforts. Xt2000 Orange Oil and X-Terminate, Inc In about June, 2009, we were introduced to a new organic product call Xt2000 Orange Oil used for termite eradication.After becoming familiar with the product, management decided to add Xt2000 Orange Oil to its organic product line and to market the oil in the State of Florida.In November, 2009, we went further into this market and formed a new subsidiary called Xterminate, Inc., a Florida corporation, which would take us directly into the eco-friendly pest control business of applying the oil for termite control purposes.On March 1, 2010, we opened a freestanding, full service pest control operation at 5501 54th Ave. N., St. Petersburg, Florida and have five applicators who work out of that office on an independent contractor basis.All applicators together with the subsidiary itself are licensed as wood destroying organism ID card badge holders with the state of Florida.We generated revenues of approximate $10,000 in 2009 from the sale of the XT-2000 orange oil and approximately $12,000 so far in 2010 from the operation of our termite control subsidiary and its services.The termite swarming season in Florida runs from May to September and represents the months of our greatest opportunity. - 6 - Growth outlook The company hopes to raise$1 million in the last six months of2010, which will be used in part to commercialize Flash Off and Canker Kill and pursue additional technologies. During 2010, TTIN plans to build its presence in the technology transfer market, negotiate agreements with research partners and complete the acquisition of additional patents. By year-end 2010, TTIN’s goal is to have technology transfer agreements covering around 3 to 6 projects.In addition, the company expects to begin commercializing some products. In 2011, management expects TTIN to begin achieving some revenue, albeit small in nature, from these projects. Management team and Scientific Advisory Board The company’s CEO Chris Trina was introduced to UTEK Corp., a leading technology transfer company, during his tenure as senior vice president of sales at GunnAllen Financial Inc. Mr. Trina was responsible for almost $1.5 million of an approximate $6 million private capital raise for UTEK. Schneider Securities took UTEK public in 2000. Early UTEK investors have benefited from the company’s growth from an initial market capitalization of $22 million in 2000 to over $100 million in 2008. Intrigued by the UTEK business model and how well his private investors did, Mr. Trina followed the company’s development closely. After five years of watching and studying and being involved in UTEK, he decided to replicate many of UTEK’s successful strategies atTTIN while replacing those components of the UTEK plan that have proved less effective. In addition, Mr. Trina has assembled a Scientific Advisory Board for evaluating new technologies. TTIN’s expert advisors include: Dr. Sandy W. Shultz MD, Chief of Radiology at the Lower Keys regional medical center in Key West Florida. Dr. David Silver; and Valerie McDevitt. Industry and Market opportunity Technology transfers begin with the notion that in a world of widely distributed knowledge, companies cannot afford to rely entirely on their own research efforts, but should instead seek to acquire or license relevant processes or patents from other companies. In addition, internally developed technologies not used by the company should be monetized through licensing, joint ventures or spin-offs. The transfer technology market includes virtually every university, research facility, government agency and private enterprise worldwide where new technologies are researched. This market consists of literally thousands of facilities researching tens of thousands of new technologies across a broad spectrum of industries. Stanford University alone filed more than 300 patents in 2004, and has spun off technologies that helped build well-known companies such as Google, Sun Microsystems, Netscape, Cisco Systems and Yahoo. Each year, the Massachusetts Institute of Technology executes almost 100 licenses. The Georgia Institute of Technology in Atlanta, the University of Wisconsin in Madison, and Carnegie Mellon University in Pittsburgh have dedicated considerable resources to building productive technology transfer businesses. Universities receive hundreds of millions of dollars in royalties each year from businesses that have licensed and commercialized their inventions through technology transfers. - 7 - TTIN is a technology transfer company focused on researching, developing and commercializing innovative, leading-edge technologies.The company identifies and acquires promising technologies, knowledge and/or capabilities developed by academia, governmental research or private enterprises, and utilizes these technologies to address unmet needs in the public and private sector through commercialization. Employees At the present time TTIN has three employees. Item 1A. Risk Factors Not required Item 1B. Unresolved Staff Comments This section does not apply since the Company is not an accelerated filer or a large accelerated filer as defined in Rule 12b-2 of the Securities Exchange Act of 1934 or a well-known seasoned issuer as defined in Rule 405 of the Securities Act of 1933. Item 2. Properties Our headquarters are based in our facility located at 2203 North Lois Avenue, Suite 912, Tampa, FL 33607. Our rent for this location is $1,547 per month.Our pest control operation is located at 5501 54th Ave. N., St. Petersburg, Florida.Our rent at that location is $1,500 per month. - 8 - Item 3. Legal Proceedings Marilyn Simmons On January 27, 2010, TTIN was sued by Marilyn Simmons who had invested $90,000 with the Company.The suit claimed the investment was not suitable for her and was fraudulent.TTIN disagreed with the claims and believes the suit could have been successfully defended.However, TTIN did not have the money to retain legal counsel to defend the suit and in March, 2010, Simmons obtained a default judgment against TTIN in the amount of $97,786. On April 9, 2010, TTIN entered into an agreement with Simmons wherein Simmons would stay any execution of the judgment if TTIN would pay her a total of $120,000.TTIN must pay 7% of any money it raises for working capital purposes toward this obligation until paid in full.During any calendar quarter that working capital is not raised, TTIN must pay at least $5,000 from other sources on this obligation.No interest will accrue on the $120,000 and no fees will be added to the $120,000.If TTIN defaults on the agreement, the stay will be lifted and Simmons will be able to execute on the judgment against the assets of TTIN. Brown and Goldfarb, LLC Effective January 1, 2010, the Company entered into an agreement with Brown and Goldfarb, LLC, wherein the Company was granted an exclusive license to sell a therapeutic device for thermally assisted urinary function.On April 28, 2010, the Company was sued by Brown and Goldfarb, LLC in the Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, Division K, Case Number 10008285, for failure to pay cash advance fees of $40,000 and issue 250,000 shares of Company common stock required by the Agreement.The parties have settled the lawsuit by the Company agreeing to pay $10,000 on June 30, 2010 and $15,000 on July 30, 2010.If the first payment is not made, a stipulated judgment for $50,000 will be entered against the Company.If the first payment is made but the second payment is not made, a stipulated judgment for $40,000 will be entered against the Company.If both payments are made, the action will be dismissed.The parties have entered into a stipulation agreeing to these terms which has been filed with the court. Due to funding that is pending, management believes the Company will be able to make the payment that is coming due on June 30, 2010. - 9 - PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Trading Market Our common stock is quoted in the Pink Sheets under the symbol “TTIN.PK”.The following table presents the range of high and low quotations during the past two years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ending High Low 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 9/30/2008 6/30/2008 3/31/2008 On May 12, 2010, the last trade of our stock was at the price of $0.02 per share. Holders of our common stock As of May 24, 2010, we have 650 registered shareholders. Dividends There are no restrictions in our Certificate of Incorporation or bylaws that restrict us from declaring dividends.However, we are prohibited from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends. We do not plan to declare any dividends in the foreseeable future. - 10 - Item 6. Selected Financial Data. Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations Due to insufficient progress in prior business operations, approximately two and one- half years ago the Company liquidated its business assets and launched a new business plan.Its business assets had been comprised of software known as Silent Sword which protected computers from viruses and spyware.The Company had not been successful in marketing the software at levels sufficient to make further development of the software commercially viable.At the time of transfer on October 4, 2007, the software was not being carried on the books of the Company.The software was transferred in exchange for the acquirer’s agreement to invest $150,000 in the Company’s common stock. To launch its new business plan, the Company hired a new CEO with experience in its new direction. The industry in which the Company is now engaged is described by the Company as technology transfer. The Company changed its name to Transfer Technology International Corp. to reflect involvement in this industry. The Company commercializes new or underused technologies through the acquisition of licenses and through the design of effective commercialization strategies in conjunction with business partners who can facilitate market penetration.During the first quarter of 2008, the Company acquired patents relating to two technologies. The first is a patented process for preventing flash rust on low carbon steel. The second patent is for a product that protects citrus groves from citrus canker, a disease that causes millions of dollars of crop damage each year. In addition, the company is currently evaluating a third patent for possible acquisition.The Company has to date realized no revenues from the first two patents and is not carrying any value for the patents or any rights therein on its financial statements. The Company is now beginning the commercialization process for these acquired technologies.However, as of the date of this filing, a revenue stream from these technologies has commenced only in a nominal way. During the fiscal year ended December 31, 2008, the Company had no revenues from business operations and during the fiscal year ended December 31, 2009, the Company had revenues from business operations in the amount of $96,450. In addition to the commercialization of our technologies, the Company has acquired the rights to be a reseller of certain organic products.Since the Company is a reseller of products that are already developed and ready for market, the resale of the organic products has the potential to bring the Company immediate operational revenues.Though the revenues will likely start out slow, management believes this business activity has significant potential forthe Company. - 11 - Capital Resources Current business operations have been funded by financing activities including borrowing money and the sale of notes and equity capital.During the fiscal year ended December 31, 2008, the Company realized net cash of $1,485,129 through financing activities and $825,214 during the fiscal year ended December 31, 2009.Even though management believes operating revenues may be generated soon through the commercialization of acquired technologies and the sale of organic products, management plans on continuing meeting it cash obligations in the foreseeable future through the continued sale of its common stock in private placements.Other sources of capital to the Company include bridge financings from shareholders. Fiscal years ended December 31, 2008 and 2009 During the fiscal year ended December 31, 2008, the Company incurred $2,255,933 in general administrative expenses and a net loss of $2,698,247.Of that amount, $1,653,162 was in the form of non-cash adjustments such as stock issued to directors and executive officers for services rendered and stock issued to vendors and consultants for compensation.Changes in certain assets and liabilities such as accounts payable and accrued expenses were $(294,499).Accordingly, net cash used in operating activities was $1,339,584 for the year ended December 31, 2008.The operations of the Company were sustained by proceeds from the sale of our common stock and proceeds from notes. During the fiscal year ended December 31, 2009, the Company incurred $2,422,296 in general administrative expenses, up $166,363 or approximately 7% from the prior year.During 2009 the Company branched into new areas of operations thereby incurring startup costs resulting in increased expense.Of the expense amount, $1,160,842 was in the form of non-cash adjustments and changes in certain assets and liabilities were $665,352.Since the Company had insufficient working capital during 2009 to conduct business operations, thisincrease was due to an increase in the use of stock to pay executives, employees, consultants and suppliers and an increase in liabilities such as accrued expenses and settlement liability.Accordingly, net cash used in operating activities was $969,214.Expenses were offset by operating revenues of $96,450.Revenues came from the sale of organic products and from the Company’s new termite control operation. Management estimates fixed cash expenditures in the future to total approximately $50,000 per month and variable monthly cash expenditures average $5,000 to $15,000 per month. Accordingly, going forward, the Company needs approximately $180,000 per quarter to stay solvent and to pursue it business plan.As mentioned earlier, these cash needs will be met in the near term through the sale of equity capital and eventually through revenues from its business operations. - 12 - Liquidity During the fiscal years ended December 31, 2008 and 2009, the Company funded its business operations through the sale of convertible notes and equity capital.During the spring and summer of 2009, it became more difficult than it had been in the past to raise operating capital in this manner.This was due to the resignation of our VP of Corporate Finance who moved on to a different industry group and who was directly involved in our capital raising activities.In addition, since our stock price fell drastically, it was more difficult to raise money through the sale of our equity capital.On May 1, 2010, the Company had cash assets of approximately $2,900.Nevertheless, the Company continues its efforts to raise money through the sale of convertible notes. The Company had also anticipated that it would be generating revenue by mid 2009 through the commercialization of technologies currently owned or acquired by the Company, principally its Canker Kill product.However, label delays for the Canker Kill product at the EPA has pushed back commercialization of this product approximately one year to the end of 2010 and an inability to raise large amounts of capital has delayed our ability to acquire and commercialize other technologies. Our current plans for addressing liquidity concerns is to continue raising money through the sale of convertible notes and to generate revenue through marketing our organic products and operating our termite eradication unit.If we are not successful in raising sufficient capital and achieving sufficient operating revenues, the Company will cease to exist as a going concern. CONTINGENT LIABILITIES The following is a discussion of various circumstances that could become material liability for the Company. Settlement with Gary Harrison In the first quarter of 2009 a dispute arose with Gary Harrison regarding his consulting responsibilities with the Company.In the finalsettlement, the Company agreed to pay Mr. Harrison $67,857 together with interest that accrues at 8% per annum.The payment came due on January 25, 2010 but has not been paid.The parties have agreed upon a six month extension of the payment due date to July 25, 2010. - 13 - Stock Issuance to Shareholder In January, 2009, SB Investment Trust, a shareholder and related party to the Company transferred free trading shares to a third party.Sometime after that, the Company issued restricted shares to SB Investment Trust to replace the transferred shares to induce SB Investment Trust to transfer the free trading shares to three investor relation firms for services provided to the Company.The Securities and Exchange Commission (“SEC”) takes the position that this type of transaction may violate Section 5 of the Securities Act of 1933. At the time of the transaction, Company management did not know the stock issuance violated any rule or regulation of the SEC.When informed of the SEC’s position on such matters, management cancelled the stock that had been issued to the SB Investment Trust in 2010.The shares transferred to the three investor relation firms valued at a total of $50,000 have not been returned. Purchase of Company Shares Beginning in 2008 and from time to time, the Company became aware of certain shareholders who wanted to sell their stock.Rather than have large sales in the market that could put downward pressure on the market price, the board of directors approved a plan whereby the Company could purchase those shares if it determined to do so.The plan also allowed the Company to purchase its own shares in the open market.The Company issued a press release on October 2, 2008, discussing the plan and its intent to purchase its own stock from time to time.There were 20 non-market purchases of 1,725,351 common shares in the aggregate at a combined cost of $288,552.47. A tender offer is a means of buying a substantial portion of the outstanding stock of a company by making an offer to purchase all shares, up to a specified number, tendered by shareholders within a specified period at a fixed price.The Company believes the relatively small number of shares it purchased at individually negotiated prices from a limited number of shareholders does not come under the purpose or the intent of tender offer regulation nor subject it to that regulation. Default on Buy Back Agreements In February, 2009, the Company was contacted by three investors requesting the Company buy back their investments.The Company agreed to do so.The combined investment price was $235,000 and was to be paid by the Company over time on monthly payments.The Company was only able to make the first two payments and is now in default on the agreements.One of the investors who was to receive $70,000 has now contacted the Company through his lawyer and is taking the position that he was not given all appropriate rights when he made his investment and is demanding payment in full of the $70,000 plus interest.The Company is adamantly taking the position that the investment was made properly and will defend any legal action if it is brought.However, the Company is in default on the three Buy Back Agreements and is subject to the liability as a result thereof.The Company has accrued for the settlement as of December 31, 2009, in the accompanying Consolidated Balance Sheet. - 14 - Claims by Two additional Shareholders The Company was contracted by an attorney representing two of the Company’s investors on April 30, 2010.The attorney demanded the investments in the Company by the investors totaling $262,000 plus interest be paid by the Company immediately.The $262,000 in investments was comprised of $160,000 in purchases of stock and/or warrants to purchase stock and $102,000 in convertible notes.The attorney maintains the investors were not given all of their rights at the time of the investments.The Company adamantly denies any such claims but is nevertheless under the burden of settling the dispute or potentially defending litigation that may be brought by the investors. Forward-Looking Statements We may have made forward-looking statements, within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, in this Annual Report on Form 10-K, including the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities and the effects of future regulation and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” orsimilar expressions. Forward-looking statements involve risks, uncertainties and assumptions.Actual results may differ materially from those expressed in the forward-looking statements.You should understand that many important factors, in addition to those discussed elsewhere in this Annual Report on Form 10-K, could cause ourresults to differ materially from those expressed in the forward-looking statements.These factors include, without limitation, the rapidly changing industry and regulatory environment, our limited operating history, our ability to implement our growth strategy, our ability tointegrate acquired companies andtheir assets andpersonnel into our business, our fixed obligations, our dependence on new capital to fundour growth strategy,our ability to attract and retain quality personnel, our competitive environment, economic and other conditions in markets in which we operate, increases in maintenance costs and insurance premiums and cyclical and seasonal fluctuations in our operating results.TTIN, unless legally required, undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements and do not anticipate entering into any off-balance sheet arrangements that would have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not Required. - 15 - Item 8. Financial Statements. TRANSFER TECHNOLOGY INTERNATIONAL CORP. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 CONSOLIDATED FINANCIAL STATEMENTS: Pages Reports of Independent Registered Accounting Firms 17 Consolidated Balance Sheets as of December 31, 2009 and December 31, 2008 19 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 20 Consolidated Statement of Stockholders’ Deficit for the years ended December 31, 2009 and 2008 21 Consolidated Statement of Cash Flows for the years ended December 31, 2009 and 2008 22 Notes to Consolidated Financial Statements 23 - 43 - 16 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders TRANSFER TECHNOLOGY INTERNATIONAL CORP. Tampa, FL We have audited the accompanying consolidated balance sheet of Transfer Technology International Corp. (The “Company”) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the year ended December 31, 2009. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements of Transfer Technology International Corp. as of December 31, 2008 and for theyear ended December 31, 2008 was audited by other auditors who have ceased operations.Those auditors expressed an unqualified opinion on those financial statements in their report dated April 3, 2009. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Transfer Technology International Corp., as of December 31, 2009, and the consolidated results of its operations and its cash flows for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. As discussed above, the consolidated financial statements of Transfer Technology International Corp. were audited by other auditors who have ceased operations.As discussed in Note 1, these financial statements have been restated.We audited the adjustments described in Note1 that were applied to restate the December 31, 2008 consolidated financial statements.In our opinion, such adjustments are appropriate and have been properly applied.However, we were not engaged to audit, review, or apply any procedures to the 2008 consolidated financial statements of the Company other than with respect to such adjustments and accordingly, we do not express an opinion or any other form of assurance on the 2008 consolidated financial statements taken as a whole. The accompanying consolidated financial statements as of December 31, 2009 have been prepared assuming the Company will continue as a going concern. As discussed in Note3 to the consolidated financial statements, the Company has incurred substantial accumulated deficits and operating losses. These issues lead to substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ FRIEDMAN LLP Marlton, New Jersey June 24, 2010 - 17 - BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive, Ste. J Marlton, NJ 08053-4168 (856) 346-2828 Fax (856) 396-0022 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders TRANSFER TECHNOLOGY INTERNATIONAL CORP. Tampa, FL We have audited the accompanying consolidated balance sheets of Transfer Technology International Corp. (The “Company”) as of December 31, 2008, and the related consolidated statements of operations, stockholders’ deficit and cash flows forthe yearended December 31, 2008. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, except for the error described in Note 1, the 2008 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Transfer Technology International Corp., as of December 31, 2008, and the results of its operations and its cash flows forthe year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to audit, review, or apply any procedures to the adjustments for the correction of the error described in Note1 and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied.Those adjustments were audited by Friedman LLP. The accompanying consolidated financial statements as of December 31, 2008have been prepared assuming the Company will continue as a going concern. As discussed in Note3 to the consolidated financial statements, the Company has incurred substantial accumulated deficits and operating losses. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey April 3, 2009 - 18 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET December 31, 2009 and 2008 ASSETS Restated CURRENT ASSETS Cash $ $ Other current assets Total current assets FIXED ASSETS Equipment, net Other assets Patent - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Liability for stock to be issued - Convertible notes and notes payable Settlement liabilities - Officer loans - Total current liabilities Commitments and contingencies STOCKHOLDERS’ DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorized in 2009 and 2008 and 30,136,286 and 22,798,024 shares issued and 29,687,975 and 22,598,413 outstanding at December 31, 2009 and 2008 respectively Additional paid-in capital Treasury stock, 448,311 shares and 199,611 shares at December 31, 2009 and 2008 respectively, at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. - 19 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Restated REVENUES Net Sales $ $
